Citation Nr: 0601393	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  03-18 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee

THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Saadat


INTRODUCTION

The veteran had active military service from November 1967 to 
April 1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision and was remanded in 
January 2005.  


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the veteran is unemployable due solely to his service-
connected right elbow disability.


CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 3.341, 4.16, 4.19 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist

Notice, as required by the Veterans Claims Assistance Act of 
2000 (VCAA), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits and must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The RO provided the veteran VCAA notice via a June 2003 
letter, which clearly advised him of the four elements 
required by Pelegrini II.  Although VCAA notice was provided 
after the initial adjudication of the veteran's claim, he was 
not prejudiced thereby because this was harmless error.  The 
RO sent the veteran VCAA notice in June 2003 and 
readjudicated his claim in a September 2005 supplemental 
statement of the case.  VA has also provided him every 
opportunity to submit evidence, argue for his claim, and 
respond to VA notices.  

VA and private medical records are in the file, as are color 
photographs submitted by the veteran.  Reports of VA 
examinations in October 2002, May 2004, and June 2005 have 
been obtained.  The veteran has not indicated that there are 
any outstanding records pertaining to his claim.  A local 
hearing was requested in July 2003 and a Travel Board hearing 
was requested in December 2003.  Although they were 
scheduled, the veteran failed to appear for both hearings.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, 
the veteran will not be prejudiced by the Board's 
adjudication of his claim.  

II.   Claim for TDIU
 
A TDIU may be assigned where the schedular rating is less 
than total when the disabled person is, in the judgment of 
the Board, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, this shall be ratable at 
60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent disability or 
more.  38 C.F.R. § 4.16(a).  Neither nonservice-connected 
disabilities nor advancing age may be considered in the 
determination.  38 C.F.R. §§ 3.341, 4.19.

The veteran has one service-connected disability: ankylosis 
of the right elbow, rated as 60 percent disabling.  As 
reflected in numerous VA examination reports, in a May 2003 
letter from the veteran's private physician, and in the color 
photographs submitted, the veteran unquestionably has an 
ankylosed right elbow.  In his statements during VA 
examinations and in writing, the veteran has repeatedly 
asserted that his elbow disability interferes with his 
activities of daily living.  His spouse (in a June 2003 
statement) wrote that the veteran's right arm always troubled 
him, particularly when he tried to lift things.  She wrote 
that in the winter he had to keep it wrapped up because the 
cold made it really hurt.  Even showering apparently was 
difficult.  

Yet for the veteran to prevail on a claim for TDIU, the 
record must reflect some factor which takes the case outside 
the norm.  The sole fact that he is unemployed or has 
difficulty obtaining employment is not enough.  A disability 
rating in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether he is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  Although he meets the schedular criteria for 
consideration of a TDIU, the evidence does not reflect that 
the veteran is actually unable to secure or follow a 
substantially gainful occupation solely as a result of his 
service-connected disability.  

The veteran has reported (such as on a VA Form 21-8940) that 
he completed three years of high school and last worked (as a 
laborer) in 2002.  He has given various reasons for his lack 
of employment since then.  At his April 2002 VA examination 
he said he had been laid off secondary to valvular heart 
disease.  At an October 2002 VA examination he said that the 
factory where he had been working had gone out of business in 
April 2002 and that he had remained home since then.  At his 
May 2004 VA examination, he said he quit his job in April 
2002 because of severe pain in both shoulders and elbows.  
Finally, at his June 2005 VA examination, he said he had to 
quit his factory job because he could not perform heavy 
lifting due to his right arm disability.    

At the conclusion of the April 2002 examination, the VA 
examiner noted that the ankylosis of the veteran's (dominant) 
right elbow rendered his right upper extremity "less useful 
for any function."  Yet no medical professional has 
specifically opined that the veteran's right elbow 
disability, alone, prevents his employment.  In fact, the VA 
examiner in June 2005 (while acknowledging the severity of 
the elbow condition) also wrote that this service-connected 
disability is 

not the "SOLE" reason for his inability . . 
. to obtain or maintain any gainful 
employment, as [he] was able to maintain 
employment previously, even with his elbow 
condition.  The veteran has an eleventh grade 
education and generally has done maintenance 
or labor type of work.  There are multiple 
reasons why he is no longer able to perform 
this type of job including, but not 
exclusively, because of the prior injury and 
disability of his right elbow.  This is also 
related to his now diffuse degenerative joint 
disease, his heart condition including mitral 
valve replacement[,] . . . his chronic 
obstructive pulmonary disease and his 
coronary artery disease, which limits his 
ability to . . . do any type of heavy labor.  
Therefore, although the right elbow condition 
contributes to his unemployability, it is not 
the "SOLE" reason.  
  
Particularly in light of this opinion, which was based on 
examination of the veteran and review of the claims folder, 
the Board finds that a preponderance of the evidence is 
against assigning a TDIU.  The benefit of the doubt doctrine 
is not applicable and the claim is therefore denied. 38 
U.S.C.A. § 5107(b).


ORDER

A TDIU is denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


